       Case 1:20-cv-10701-DPW Document 122-8 Filed 09/24/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT.
                             DISTRICT OF MASSACHUSETTS.


___________________________________
MCCARTHY et al,                      |
Plaintiffs,                          |
v.                                   |              CIVIL ACTION NO. 1:20-cv-10701-DPW
BAKER et al,                         |
Defendants.                          |
___________________________________|


                         AFFIDAVIT OF MICHAEL SKIDMORE
I, Michael Skidmore, hereby declare and state the following:
   1. I am the owner of Troy City Tactical, LLC (“Troy City”), a state and federally licensed
      firearms dealer located in Fall River, Massachusetts.

   2. Troy City sells handguns, shotguns and rifles, we well as other items frequently
      purchased in conjunction with firearms including optics, knives, accessories, black
      powder, magazines, hunting equipment, and ammunition.

   3. Troy City services shooters interested in sporting, hunting, and self-defense.

   4. Troy City advertises availability of “Everything You Need and Nothing you Don’t”. As
      such, we try to maintain a vast inventory including a wide variety of firearms,
      ammunition, and accessories.

   5. Troy City sells quality merchandise in a safe and welcoming environment. We
      understand our customers may be first-time buyers and unsure what they need or what
      best suits them.

   6. Many customers have told me that they don’t feel safe buying a gun from a private party
      or “off the streets”, as they do not know the seller, his reputation, or intentions.

   7. We help our customers choose from our wide variety of inventory to perfectly match
      their needs.

   8. We follow up by showing out customers the many different accessories that go along
      with their purchase.
Case 1:20-cv-10701-DPW Document 122-8 Filed 09/24/20 Page 2 of 2
